DETAILED ACTION
This Action is in response to Applicant’s RCE filed on 05/11/2022. Claims 1-32 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-32 are allowed.
Regarding to claim 1, 11 and 22 the best prior art found during the prosecution of the application, Xiao et al. US Patent Application No.:( US 2014/0274160 Al) hereinafter referred as Xiao. Xiao discloses the positioning  the UE receives downlink positioning reference signals (PRS, Positioning Reference Signal) from a plurality of base stations, performs a timing measurement, and reports to a time difference of arrival for PRS between base stations, and a geographical location of the UE is obtained through calculation on a network positioning server. It is necessary for the OTDOA to perform a synchronization process between base stations before measurement. In order to obtain the RTT of the UE, a desirable situation is that, the eNB makes TA adjustment for the transmission time of the UE to adjust it to the dashed position; in this way, the time when the uplink signal transmitted by the UE arrives at the eNB is just the time when the eNB transmits the downlink signal. The distance S between the UE and the serving eNB can be calculated by using the estimated RTT. The serving eNB further can obtain an AoA of the UE via its array smart antenna. Thereby, the location of the UE can be determined through the distance S, the angle of arrival AOA and the location of the eNB. Since the UE only has one serving eNB, and the AoA and Rx-Tx of the eNB only can be obtained by the unique serving base station. However, if the position is estimated by a distance between a plurality of eNBs and the UE, an accuracy of the positioning can be further improved on the basis of the e-CID.As described above, RTT between the UE and each eNB can be estimated according to Rx-Tx measured by each eNB (namely, the time when the uplink reference signal transmitted by the UE arrives at the eNB minus the time when the eNB transmits the downlink reference signal in the same subframe) and Rx-Tx measured by the UE (namely, the time when the downlink reference signal arrives at the UE minus the time when the UE transmits the uplink reference signal), then the distance between each eNB and the UE can be obtained, and therefore UE can be positioned via the plurality of base stations in the CoMP set. The base stations in the CoMP set can make Rx-Tx measurement at the eNB side, as shown, Rx-Tx at the eNB side respectively measured by three eNBs in the CoMP set relative to the UE and Rx-Tx at the UE side respectively measured by the UE relative to the three eNBs can be utilized to obtain three RTTs of the UE relative to the three eNBs, and three RTTs can determine a location of the UE by means of trilateration on the premise that no AoA information is acquired. However, Xiao fail to teach the system and method for supporting uplink and downlink positioning procedures in a wireless network. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the receiving, from the serving gNB, uplink reference signal measurements measured by each of the plurality of gNBs, wherein the serving gNB received the uplink reference signal measurements from other gNBs in the plurality of gNBs; determining the position of the UE based on the uplink reference signal measurements measured by each of the plurality of gNBs and the assistance data for the plurality of the gNBs. 
		 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH AREVALO/Primary Examiner, Art Unit 2642